DETAILED ACTION
Amendments were received and entered on 6/16/2022 and 6/20/2022.
Claim 7 was canceled and claims 21-28 were added.
Claims 1-3, 5, 9, 11, 12, 15-19, and 21-28 are pending.
In the reply filed 12/0/2021 Applicant elected Group I and the species “miR-152” and “fetal growth restriction” without traverse. Claims 3, 5, 9, 15, and 18 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 7, 9, 15, and 18) or nonelected species (claims 3 and 5), there being no allowable generic or linking claim. Claim 19, which depends from withdrawn claim 5, was erroneously listed as examined, and was inadvertently listed in the Improper Markush rejection and the lack of enablement rejection. This claim is withdrawn from consideration and is not subject to examination in this action. Similarly, new claims 27 and 28 are withdrawn from consideration due to their dependence from withdrawn claim 5. 
In view of the amendment to require “increasing angiogenesis in a subject where angiogenesis is inhibited”, the requirement to elect a disorder (set forth in the restriction requirement of 9/1/2021) is withdrawn. 
Claims 1, 2, 11, 12, 16, 17, and 21-26 are under consideration.

Response to Amendment
The amendments filed 6/16/2020, including the Declarations of Drs. Ahmed and Wang have been considered, and serve to overcome the previous rejections of claims 1, 2, 11, 12, 16, and 17, and 19. However, the amendment to broaden claim 1 to a method of increasing angiogenesis necessitated new search and consideration, and a new ground of rejection as set forth below. Because there is no allowable claim to which miR-195 is generic, that species has not been rejoined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because the comma immediately after “inhibitors” is unnecessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Seto et al (WO 2009114681) taken with the evidence of Oka et al (Circ Res. 2014;114:565-571) and Seddon et al (Cardiovascular Research 75 (2007) 315–326).
Seto taught a method of treating hypertrophic cardiomyopathy comprising a) identifying a subject suspected of having hypertrophic cardiomyopathy, and b) inhibiting the expression or activity of miR-152 in the heart cells of a subject.  See [0017] and claims 7 and 8. The inhibitors to be used are oligonucleotides or modified oligonucleotides that interfere with the ability of miR-152 to silence its targets (Seto at [0027]). The method of Seto is considered to anticipate a method of administering an amount of an miR-152 inhibitor that is effective to decrease expression or activity of miR-152. Absent evidence to the contrary, that step will result in the outcome recited in the instant claims (increasing angiogenesis). Seto did not teach that hypertrophic cardiomyopathy patients had inhibited angiogenesis. 
Oka taught that cardiac hypertrophy that occurs in normal growth and in trained athletes is referred to as “physiological” hypertrophy and is characterized by normal or enhanced contractile function and normal architecture and organization of cardiac structure, and also increased angiogenesis.  In contrast, cardiac hypertrophy in patients with cardiomyopathy is referred to as “pathological” hypertrophy and is characterized by a number of symptoms including suppressed angiogenesis. See page 565, first sentence of paragraph beginning in right column, page 566, first sentence of first full paragraph of right column, and page 567, first full paragraph of right column, and page 569 first full paragraph.
In view of the evidence of Oka, the patients of Seto (who suffer from hypertrophic cardiomyopathy) are considered to have suppressed angiogenesis.  Therefore Seto taught a method of administering an inhibitor of the expression or activity of miR-152 to a subject suffering hypertrophic cardiomyopathy, where such subjects inherently had suppressed angiogenesis.  Thus Seto anticipated claims 1, 2, 11, and 16.
The outcome recited in claim 12 is considered to be inherent in the method steps since eNOS is known to be expressed in cardiac tissues. See e.g. Seddon at abstract. Absent evidence to the contrary, inhibition of eNOS expression would necessarily occur after the method step of Seto.

Conclusion
	No claim is allowed. Claims 17 and 21-26 are objected to because they depend from a rejected claim but would be allowable if rewritten in independent form incorporating all of the limitations of the claim(s) from which they depend.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635